Case 9:19-cv-80701-WPD Document 41 Entered on FLSD Docket 05/20/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                   CASE NO. 19-80701-CIV-DIMITROULEAS/MATTHEWMAN


  AJ O’LAUGHLIN and CRYSTAL LITTLE,
        Plaintiffs,
  v.

  PALM BEACH COUNTY, a political
  Subdivision of the State of Florida,
         Defendant.
  _____________________________________/

   EXPEDITED JOINT MOTION FOR EXTENSION OF TIME TO FILE SUBSTANTIVE
                          PRETRIAL MOTIONS

          The Parties, A O’LAUGHLIN, CRYSTAL LITTLE (collectively, “Plaintiffs”) and

  PALM BEACH COUNTY (the “County” or “Defendant”), pursuant to Federal Rule of Civil

  Procedure 6(b)(1)(A) and Local Rule 7.1(a)(1)(J), hereby file this Expedited Joint Motion for

  Extension of Time to File Substantive Pretrial Motions, due on May 22, 2020, and in support

  thereof state:

          1.       On May 14, 2019, Plaintiffs filed a Complaint in state court seeking to enjoin the

  County from enforcing its social media policy and ordering the County to rescind the discipline

  received by Plaintiffs for violation of Palm Beach County Fire Rescue’s Social Media Policy

  (“Social Media Policy”). [DE 1-1].

          2.       The County removed Plaintiffs’ Complaint to this Court on May 29, 2019. [DE

  1].

          3.       On July 10, 2019, the County filed a Motion to Dismiss the Complaint. [DE 11].

          4.       On August 15, 2019, this Court entered an Order Setting Trial Date and

  Discovery Deadlines, Referring Case to Mediation and Referring Discovery Motions to U.S.

  Magistrate Judge (the “Scheduling Order”), which set this case on a two-week trial docket
                                              1
Case 9:19-cv-80701-WPD Document 41 Entered on FLSD Docket 05/20/2020 Page 2 of 3



  commencing on August 18, 2020. [DE 21]. Pursuant to the Scheduling Order, substantive

  pretrial motions are due on May 22, 2020.

         5.      On January 3, 2020, this Court entered a detailed Order granting the County’s

  Motion to Dismiss the Complaint without prejudice. [DE 31].

         6.      Plaintiffs then filed an Amended Complaint on January 24, 2020. [DE 32].

         7.      On February 26, 2020, the County filed a Motion to Dismiss the Amended

  Complaint [DE 35], to which the Plaintiffs responded on March 30, 2020. [DE 38].

         8.      The County filed its Reply in Support of the Motion to Dismiss on April 6, 2020.

  [DE 39].

         9.      This Court has not yet ruled on the County’s pending Motion to Dismiss.

         10.     On May 14, 2020, the Parties jointly moved to stay all of the deadlines in the

  Scheduling Order pending a ruling on the potentially case dispositive Motion to Dismiss. [DE

  40]. There, the Parties explained that minimal to no discovery has been conducted to date due to

  this Court’s detailed ruling on January 3, 2020. [DE 31]. Additionally, the Parties explained that

  due to the global pandemic and the increased need for Firefighters, as essential first responders,

  both sides need additional time to meet all deadlines in the Scheduling Order. See Joint Motion

  to Stay, attached hereto as Exhibit A.

         11.     This Court has not yet ruled on the Joint Motion to Stay [DE 40] and substantive

  pretrial motions are due in three short days under the operative Scheduling Order [DE 21].

         12.     Pursuant to Local Rule 7.1(a)(3), the Parties conferred and agreed to file this Joint

  Motion for Extension of Time addressing the upcoming deadline to file substantive pretrial

  motions.



                                                   2
Case 9:19-cv-80701-WPD Document 41 Entered on FLSD Docket 05/20/2020 Page 3 of 3



         Wherefore, the Parties respectfully request that this Honorable Court extend the deadline

  to file substantive pretrial motions until a ruling on the potentially case dispositive and fully

  briefed Motion to Dismiss is rendered. Additionally, the Parties would ask that this Honorable

  Court extend the time to conduct discovery and issue a new scheduling order taking into account

  the global pandemic currently affecting the need for essential first responders, such as the

  Firefighters and Fire Department, on both sides of this case.

  Dated: May 19, 2020.

  Respectfully submitted,

  /s/ William R. Amlong                            /s/Anaili Cure
  William R. Amlong                                Anaili Cure, Esquire
  Florida Bar No. 470228                           Assistant County Attorney
  AMLONG & AMLONG, P.A.                            Florida Bar No. 119558
  500 Northeast Fourth St., Second Floor           300 North Dixie Highway, Third Floor
  Fort Lauderdale, Florida 33301                   West Palm Beach, Florida 33401
  Tel.: (954)462-1983 / Fax: (954) 463-5008        Tel.: (561) 355-6337 / Fax: (561) 355-4234
  Email: WRAmlong@TheAmlongFirm.com                Email: acure@pbcgov.org;
                                                   dfishel@pbcgov.org, swebber@pbcgov.org


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 20, 2020, I electronically filed the foregoing with the

  Clerk of Court by using the CM/ECF system, which will send an electronic notice to the

  authorized CM/ECF filers.

                                                       /s/ William R. Amlong
                                                       William R. Amlong
                                                       Florida Bar No. 470228
                                                       AMLONG & AMLONG, P.A.
                                                       500 Northeast Fourth St., Second Floor
                                                       Fort Lauderdale, Florida 33301
                                                       Tel.: (954)462-1983 / Fax: (954) 463-5008
                                                       Email: WRAmlong@TheAmlongFirm.com



                                                  3
